BRYAN SCHRODER
United States Attorney

FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN VANDERGAW
Assistant U.S. Attorneys

Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: william.taylor@usdoj.gov
Email: karen.vandergaw@usodj.gov

JAMES B. NELSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Email: james.nelson@usdoj.gov

Attorneys for the Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA
  UNITED STATES OF AMERICA,             )   No. 3:16-cr-00086-SLG-DMS
                 Plaintiff,             )
                                        )   RESPONSE IN OPPOSITON TO
         vs.                            )   DEFENDANT’S MOTION TO
                                        )   DECLARE THE FEDERAL DEATH
  JOHN PEARL SMITH, II,                 )   PENALTY ACT
                Defendant.              )   UNCONSTITUTIONAL UNDER THE
                                        )   TENTH AMENDMENT




         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 1 of 16
        COMES NOW the United States of America, by and through United States

Attorney Bryan Schroder and undersigned counsel, and hereby files its Opposition to

Defendant’s Motion to Declare the FDPA Unconstitutional under the Tenth Amendment.

(Docket 361) (hereinafter “Def. Motion”). The bases for the Government’s opposition

follow.

                                    BACKGROUND

        On June 5, 2016, Ben Gross and Crystal Denardi were shot to death near Wasilla

during an apparent robbery. Defendant was quickly identified as the prime suspect, and

was placed under surveillance by Alaska State Troopers and federal agents. On June 22,

2016, Defendant, a convicted felon, was observed shooting firearms. Defendant was

charged by complaint with being a felon in possession of firearms, and was subsequently

arrested and arraigned on that complaint. (Docket 1, 4, 7).

        On July 20, 2016, a federal Grand Jury sitting in Anchorage returned an indictment

charging Defendant with being a felon in possession of firearms. (Docket 23). Defendant

was arraigned on the indictment on July 27, 2016. (Docket 30). On March 21, 2017, a

federal Grand Jury sitting in Anchorage returned the First Superseding Indictment, which

included six capital offenses related to the murders of Ben Gross and Crystal Denardi.

(Docket 102). On June 19, 2018, at the direction of the Attorney General, the United

States filed its Notice of Intent to Seek a Sentence of Death (hereinafter “NOI”). (Docket

168).

        On March 1, 2019, Defendant filed the instant motion seeking to have this Court to

declare that the FDPA is unconstitutional, in violation of the 10th Amendment. Def.
US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 2 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 2 of 16
Motion, at 1. Relying on pro forma legal arguments, 1 Defendant asks this Court to do

something no other Court has ever done – declare that the United States cannot enforce

federal law in jurisdictions where state law differs. To do so, this Court would have to

ignore both the Supremacy Clause and Supreme Court precedent. As such, Defendant’s

motion should be denied without a hearing.

                                          RESPONSE

       Defendant concedes, as he must, that the FDPA is constitutional on its face and that

the Tenth Amendment does not “categorically” prohibit Congress from applying the

FDPA in a state that does not currently provide for a death penalty. Def. Motion, at 3.

Nonetheless, he argues that the FDPA “as applied in this case” violates the Tenth

Amendment because (1) the Alaska State Troopers assisted in the investigation and state

resources, such as voter lists, may be incidentally used in prosecuting the defendant; and

(2) the interest of the State of Alaska in “protecting” John Pearl Smith, II, an Alaska

resident, from a sentence of death outweighs the interest of the United States in seeking

justice for Ben Gross and Crystal Denardi, also Alaska residents. Defendant’s arguments

are unripe and, in any event, wholly meritless.



1
  A substantively identical motion was recently filed in United States v. Christensen, Case No. 17-
cr-20037-JES-JEH, (Docket 117) (C.D. Ill. Aug. 24, 2018) (Attachment One). That motion was
denied based on the arguments repeated in this opposition. Id. (Docket 207). Similar motions are
raised, and rejected, any time the United States pursues the death penalty in a District that lies
within a State that does not have the death penalty. See, e.g., United States v. Gabrion, 719 F.3d
511 (6th Cir. 2013) (Michigan); United States v. Rodriguez, 581 F.3d 775 (8th Cir. 2009) (North
Dakota); United States v. Fell, 531 F.3d 197 (2d Cir. 2008) (Vermont); United States v. Johnson,
495 F.3d 951 (8th Cir. 2007) (Iowa); United States v. Tsarnaev, 157 F. Supp. 3d 57 (D. Mass.
2016); United States v. Wilson, 967 F. Supp. 2d 673 (E.D.N.Y. 2013). Defendant’s arguments are
no more persuasive now than they have been in any other case in which they were raised.
US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS                      Page 3 of 16
          Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 3 of 16
       The United States Constitution, including its Commerce and Supremacy Clauses,

allows Congress to prohibit kidnapping resulting in death in the several states and to

choose the appropriate punishment for such an offense. If the defendant’s argument were

accepted, it (1) would prevent states from assisting in federal law enforcement, including

prohibiting Alaska State Troopers from assisting the ATF in its investigations, at the risk

of forfeiting federal jurisdiction; and (2) would allow states to prohibit the federal

government from choosing the appropriate punishment for violations of federal criminal

law committed by U.S. citizens, as long as the state claimed a superior “interest” in doing

so.

I.     Defendant’s Motion Relies on Antiquated Analysis from Overruled Caselaw

       The entirety of Defendant’s motion rests on the alleged “requirement” that this

Court balance the interests of the State of Alaska and the United States in ruling on his

Tenth Amendment challenge. Def. Motion, at 2-20. As argued more fully below, the

defendant’s challenge is both meritless and not yet ripe for review. More importantly,

however, the Supreme Court condemned the use of this balancing test during the first

Reagan Administration. See Christensen, (Attachment One), at 3-4. As Chief Judge

Shadid correctly noted:

               The interest-balancing argument asks this Court to weigh the
       interests of the State of Illinois against the interests of the Federal
       Government. Courts reviewing Tenth Amendment challenges no longer
       utilize the sort of balancing test Defendant seeks to apply. Defendant bases
       his argument on a quotation from New York v. United States in which the
       Supreme Court recognized that it had, in the past, performed such a test.
       505 U.S. 144, 177 (1992). The Supreme Court cited National League of
       Cities v. Usery, 426 U.S. 833 (1976) and two cases following it, EEOC v.
       Wyoming, 460 U.S. 226 (1983) and United Transportation Union v. Long
US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 4 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 4 of 16
       Island Railroad Co., 455 U.S. 678 (1982), as examples where it engaged in
       interest balancing. But National League of Cities was overruled by Garcia
       v. San Antonio Metropolitan Transit Authority, 469 U.S. 528, 556–57
       (1985). With it went that mode of interpretation of the Tenth Amendment.
       New York, 505 U.S. at 178 (“The Court has more recently departed from
       this approach.”).

Id. (emphasis added). Obviously, this Court is bound to follow the Supreme Court’s

analysis when considering a challenge to the Tenth Amendment and, as such, it need go

no further to deny Defendant’s motion.

II.    The Defendant’s “As Applied” Tenth Amendment Challenge is Not Ripe

       The defendant stresses that the FDPA is only unconstitutional under the Tenth

Amendment “as applied here.” Def. Motion, at 3 (emphasis added). At the core of his

argument is his questionable claim that the State of Alaska has a strong interest in

ensuring he does not receive the death penalty under these circumstances. The

circumstances of this case, however, have not yet been developed at trial, nor has the

defendant received a sentence of death. Therefore, his claim is not ripe.

       A court should not address arguments that are grounded on contingent future

events that may not occur as anticipated, or indeed may not occur at all. Wolfson v.

Brammer, 616 F.3d 1045, 1064 (9th Cir. 2010) (dismissing appeal as unripe) (citing Texas

v. United States, 523 U.S. 296, 300 (1998)). Thus, any ruling by this Court on the

constitutionality of the FDPA under the Tenth Amendment as applied in this case would

be an advisory opinion. See Dorado v. Kerr, 454 F.2d 892, 895 (9th Cir. 1972) (noting

that “[i]t is an established principle of federal adjudication that a constitutional question is




US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 5 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 5 of 16
not to be decided in advance of the necessity for its decision.”) (citing Thorpe v. Housing

Authority of City of Durham, 393 U.S. 268, 284 (1969)).

       In fact, district courts around the country faced with pretrial “as-applied” Tenth

Amendment challenges have found that those challenges were not ripe. See, e.g., United

States v. Madison, 2018 WL 4907698, at *6 (M.D. Fla. Oct. 10, 2018) (finding that the

defendant’s Tenth Amendment “argument is not ripe, rooted in speculation, as the Court is

still in the pre-trial posture and no death sentence has been imposed. As such, the Court

can neither address nor strike down these FDPA provisions as unconstitutional.”); United

States v. Sampson, 2017 WL 3495703, at *32 n.45 (D. Mass. Aug. 15, 2017) (rejecting on

ripeness grounds the defendant’s Tenth Amendment challenge to the FDPA based on the

theory that it commandeers state officials and state facilities).

III.   The Federal Death Penalty Act Does Not Violate the Tenth Amendment.

       A.     The Tenth Amendment does not apply here because the power to enact
              the FDPA was delegated to the United States by the Constitution.

       The defendant argues that the federal interest in this case “pales” compared to the

interest of the State of Alaska. Def. Motion, at 12-20. The defendant’s Tenth Amendment

argument relies entirely on his arguments (set forth more fully in his other filings) that the

FDPA, as applied to the federal crimes charged in this case, violates the Eighth

Amendment as “cruel and unusual punishment” (Docket 365) and exceeds Congress’s

power under the Commerce Clause. (Docket 288). However, it is well-settled that the

FDPA does not violate the Eighth Amendment and that the crimes of interference with

commerce by robbery and use of a firearm during a drug trafficking offense are a valid


US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 6 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 6 of 16
exercise of congressional power under the Commerce Clause. See, e.g., Taylor v. United

States, 136 S.Ct. 2074, 2081 (2016); Stirone v. United States, 361 U.S. 212, 215 (1960);

United States v. Lynch, 437 F.3d 902, 908 (9th Cir. 2006) (en banc); see also United

States v. Tisor, 96 F.3d 370, 375 (9th Cir. 1996) (explaining that intrastate drug activities

are tied to interstate commerce, as “Congress expressly found that intrastate drug

trafficking had a ‘substantial effect’ on interstate commerce”). Once this faulty support for

the defendant’s Tenth Amendment claim is removed, his argument collapses under its

own weight.

       The defendant’s argument is premised upon the Tenth Amendment, which provides

that all “powers not delegated to the United States by the Constitution, nor prohibited by it

to the States, are reserved to the States respectively, and to the people.” U.S. CONST.

amend. X. The defendant’s Tenth Amendment argument fails ab initio, however, because

the power that the United States is exercising in its prosecution of John Pearl Smith, II, is

expressly delegated to the United States by Article I.

       Pursuant to the Commerce Clause, Congress can regulate the instrumentalities of

interstate commerce and the crime of interference with commerce by robbery falls under

this reach of the Commerce Clause. Taylor v. United States, 136 S. Ct. at 2077-81 (2016);

United States v. Lopez, 514 U.S, 549, 558 (1995); United States v. Chambers, 681 F.

App’x 72, 80-81 (2d Cir. 2017), cert. granted, judgment vacated on other grounds, 138 S.

Ct. 2705 (2018), reaffirmed 2018 WL 4523607, at *4 (2d Cir. Sept. 21, 2018); United

States v. Morgan, 748 F.3d 1024, 1031 (10th Cir. 2014).



US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 7 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 7 of 16
       Since Congress may criminalize the acts of interfering with commerce by robbery

and use of a firearm during a drug trafficking offense, it follows that Congress may fix the

punishment for those offenses. See Mistretta v. United States, 488 U.S. 361, 364 (1989)

(recognizing that Congress “of course” has the power to fix the punishment for a federal

crime); see also U.S. CONST. art. I, § 8 (“The Congress shall have Power . . . To make all

Laws which shall be necessary and proper for carrying into Execution the foregoing

powers.”). The power to regulate the use of instrumentalities of interstate commerce to

prevent their use to commit crimes would be meaningless if Congress could not also

impose a punishment for committing the proscribed act. One of the punishments that

Congress is permitted to impose under the Constitution is a sentence of death. Gregg v.

Georgia, 428 U.S. 153, 187 (1976); see also Glossip v. Gross, 135 S. Ct. 2726, 2732–33

(2015) (quoting Baze v. Rees, 553 U.S. 35, 47 (2008) (“We begin with the principle,

settled by Gregg, that capital punishment is constitutional.”)).

       Because the power to proscribe and impose a sentence of death for this offense has

been delegated to the United States by the Constitution, by its own terms, there is no

Tenth Amendment violation:

       While McCluskey’s argument is both fascinating and creative, ultimately it
       is unpersuasive. To the extent that McCluskey argues that Congress’
       “federalization” of the offense of kidnaping violates the Tenth Amendment,
       that argument fails. Under the Tenth Amendment, “powers not delegated to
       the United States by the Constitution, nor prohibited by it to the States, are
       reserved to the States respectively, or to the people. . . . Here, because the
       federal government is acting within its constitutionally delegated power
       under the Commerce Clause, there is no violation of the Tenth Amendment.




US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 8 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 8 of 16
United States v. McCluskey, 2012 WL 13076173, at *10 (D.N.M. Sept. 24, 2012). Thus,

Defendant’s lengthy discussion of his perception of Alaska’s interest in prosecuting him

for murdering Ben Gross and Crystal Denardi (Def. Motion, at 11-16) is an exercise in

futility. 2 The Tenth Amendment does not apply here because the FDPA is a valid exercise

of congressional power, and the defendant’s argument to the contrary is frivolous.

       B.     The defendant’s Tenth Amendment argument is contrary to the
              Supremacy Clause and the dual sovereignty doctrine.

       The United States Constitution recognizes that the United States and the several

states are dual and separate sovereigns. Alden v. Maine, 527 U.S. 706, 714–15 (1999);

Gregory v. Ashcroft, 501 U.S. 452, 457 (1991). The dual sovereignty doctrine has been “a

fixture of constitutional law for decades.” United States v. Robinson, 42 F.3d 433, 434

(7th Cir. 1994) (quoting United States v. Bafia, 949 F.2d 1465, 1478 (7th Cir. 1991)). The

principle of dual and separate sovereignty, however, permits the United States to

simultaneously define and enforce their own criminal law, consistent with their own

interests and independent constitutional constraints. See Heath v. Alabama, 474 U.S. 82,

88 (1985) (recognizing that when a defendant commits a criminal act that is proscribed by

two sovereigns, he has committed two distinct offenses and may be criminally liable to

each sovereign); Alden, 527 U.S. at 713 (recognizing that the United States has broad,



       2
          Most of the defendant’s argument against capital punishment is legally irrelevant to a
Tenth Amendment analysis in this case and should be addressed to Congress, not this Court. See
McCleskey v. Kemp, 481 U.S. 279, 319 (1987) (“McCleskey’s arguments are best presented to the
legislative bodies. It is not the responsibility—or indeed even the right—of this Court to
determine the appropriate punishment for particular crimes. It is the legislatures, the elected
representatives of the people, that are ‘constituted to respond to the will and consequently the
moral values of the people.’”).
US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS                         Page 9 of 16
           Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 9 of 16
“often plenary authority over matters within its recognized competence,” but that States

retain their own sovereignty); see also United States v. Traylor, 978 F.2d 1131, 1132 (9th

Cir. 1992).

       Given the existence of dual sovereignty, it necessarily follows that laws can be in

conflict or at cross-purposes. Arizona v. United States, 132 S. Ct. 2492, 2500 (2012). The

Supremacy Clause provides a clear rule that federal law “shall be the supreme Law of the

Land; and the Judges in every State shall be bound thereby, any Thing in the Constitution

or Laws of any State to the Contrary notwithstanding.” U.S. CONST. Art. VI, cl. 2. Thus, it

is beyond dispute that, under ordinary conflict pre-emption principles, a “state law [that]

stands as an obstacle to the accomplishment and execution of the full purposes and

objectives of Congress” is void. See Williamson v. Mazda Motor of Am,, Inc., 562 U.S.

323, 330 (2011); Edgar v. Mite Corp., 457 U.S. 624 (1982). Simply put, neither this nor

any other Court may give effect to a state law that conflicts with a federal law. Armstrong

v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1383 (2015).

       Therefore, not only does the Tenth Amendment not apply here, but the Supremacy

Clause precludes Defendant’s entire theory. Allowing a state’s abolition of the death

penalty to preclude enforcement of the FDPA would create a direct obstacle to Congress’

objectives, and would frustrate “accomplishment and execution of the full purposes and

objectives of Congress.” Armstrong, 135 S. Ct. at 1383; Williamson, 562 U.S. at 330.

Ironically, then, it is Defendant’s argument – not the fact that he is facing the death

penalty – that is contrary to the Constitution.



US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 10 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 10 of 16
       Applying the Supremacy Clause, federal courts have unanimously rejected capital

defense counsel’s customary argument that the FDPA violates the Tenth Amendment

whenever a capital case is brought in a federal District of a state that does not currently

have the death penalty. For example, even though the Puerto Rican Constitution expressly

prohibits the death penalty, the First Circuit, noting that “Congress maintains similar

powers over Puerto Rico as it possesses over the federal states,” held that the federal death

penalty applied to federal crimes committed in Puerto Rico because the federal interest in

punishing violations of federal law is manifest. United States v. Acosta-Martinez, 252

F.3d 13, 18-20 (1st Cir. 2001) (“The [federal] death penalty is intended to apply to Puerto

Rico federal criminal defendants just as it applies to such defendants in the various

states.”).

       As noted above, a substantively identical argument was recently rejected in

Christensen. Case No: 17-cr-20037 (Docket 207). A district court in Vermont rejected

the argument that the “federalization” of kidnapping violated state sovereignty and the

Tenth Amendment because Vermont did not have the death penalty. Jacques, 2011 WL

3881033, at *2-3 (holding that doctrine of dual sovereignty allowed United States to

determine appropriate punishment for federal crime independent of Vermont). District

courts similarly rejected almost identical Tenth Amendment arguments by capital

defendants in Iowa, United States v. Johnson, 900 F. Supp. 2d 949, 961–63 (N.D. Iowa

2012) (rejecting argument that federalization of state-law offenses when Iowa did not

allow for capital punishment violated Tenth Amendment), Hawaii, United States v. Tuck

Chong, 123 F. Supp. 2d 563 (D. Haw. 1999) (finding that sentencing a defendant
US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 11 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 11 of 16
according to federal law for a federal crime does not violate Hawaii’s sovereignty nor the

Tenth Amendment), and Michigan. United States v. O’Reilly, 2007 WL 2421378, at *3-4

(E.D. Mich. Aug. 23, 2007) (rejecting argument that FDPA violated Michigan sovereignty

where crime was not “uniquely” federal).

       Defendant attempts to distinguish these cases by suggesting that, unlike those

states, Alaska comparatively has greater distain for the death penalty. He further argues

that, unlike the crimes at issue in the cases cited above, Congress did not actually intend

for Hobbs Act robbery to apply here, even if its application is otherwise supported by law.

The defendant cites no authority for the proposition that the subjective “strength” of a

state’s purported opposition to the death penalty might be legally sufficient to render the

FDPA unconstitutional under the Tenth Amendment. In fact, there is no reliable standard

by which a court could gauge varying levels of state opposition or the jurisdictional

“strength” of a case. The defendant’s suggestion that this case is distinguishable from all

the other capital cases rejecting a Tenth Amendment argument is without merit.

       Moreover, it is worth noting that the United States has sought and obtained the

death penalty in a number of federal jurisdictions within States that do not enforce capital

punishment as a matter of state law. See e.g., United States v. Gabrion, 719 F.3d 511 (6th

Cir. 2013) (Michigan); United States v. Rodriguez, 581 F.3d 775 (8th Cir. 2009) (North

Dakota); United States v. Fell, 531 F.3d 197 (2d Cir. 2008) (Vermont); United States v.

Johnson, 495 F.3d 951 (8th Cir. 2007) (Iowa); United States v. Tsarnaev, 157 F. Supp. 3d

57 (D. Mass. 2016); United States v. Wilson, 967 F. Supp. 2d 673 (E.D.N.Y. 2013). No



US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 12 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 12 of 16
court has determined that those prosecutions were unconstitutional because they were

brought in a federal jurisdiction within a state that did not employ the death penalty.

       C.      The Tenth Amendment “anti-commandeering” principle does not apply
               here because the FDPA does not require states or state officials to
               comply with its requirements or assign them enforcement of the FDPA.

       In addition to these arguments, the defendant also raises what he refers to as an

“anti-commandeering” argument regarding the use of state resources during the federal

investigation and prosecution of this case as violating principles of federalism and the

Tenth Amendment. Def. Motion, at 7-11. As noted above, this argument is not ripe for

review. It also must fail on the merits. The Supremacy Clause precludes any effort by

states to divorce themselves from the application of federal law when they choose to act,

and the Tenth Amendment’s anti-commandeering principle only prevents Congress from

assigning the enforcement duty to state or local officials, rather than federal officials. See

Travis v. Reno, 163 F.3d 1000, 1003 (7th Cir. 1998).

       The FDPA neither compels states or state officials to comply with its requirements,

nor assigns to them the enforcement of the FDPA. The FDPA does not assign or require

states or state officials to provide voter rolls to federal authorities to determine potential

federal jurors. A federal court’s mere use of data from state voter rolls does not implicate

the anti-commandeering rule. 3 Id. at 1004–05 (holding that “anti-commandeering rule

comes into play only when the federal government calls on the states to use their




       3
         Notably, if the defendant’s argument were accepted on this point, the absurd result
would be that all federal criminal trials would be in violation of the Tenth Amendment’s anti-
commandeering principle.
US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS                      Page 13 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 13 of 16
sovereign powers as regulators of their citizens” and rejecting Tenth Amendment

challenge to Driver's Privacy Protection Act because it only “affects states as owners of

data”). Thus, a Tenth Amendment anti-commandeering argument is not viable here. Id.;

compare United States v. Richardson, 754 F.3d 1143, 1146 (9th Cir. 2014) (holding

SORNA does not violate the Tenth Amendment’s anti-commandeering principle because

it does not compel states or state officials to comply with its requirements); United States

v. White, 782 F.3d 1118, 1128 (10th Cir. 2015) (same); United States v. Felts, 674 F.3d

599, 606–08 (6th Cir. 2012) (same); United States v. Johnson, 632 F.3d 912, 920 (5th Cir.

2011) (same); Kennedy v. Allera, 612 F.3d 261, 269 (4th Cir. 2010) (same).

       This Court’s acceptance of Defendant’s anti-commandeering argument would be

tantamount to declaring that voluntary cooperation between state and federal law

enforcement officers, as well as federal courts’ use of data from state voter rolls during the

jury selection process, would be constitutional in states without a death penalty and

unconstitutional in states with a death penalty. The argument that the Constitution should

apply differently in different states is untenable. The Second Circuit held, in considering

a similar argument involving Vermont’s abolition of the death penalty, “[p]lainly, the

Constitution must apply equally throughout the states.” United States v. Fell, 571 F.3d

264, 271 (2d Cir. 2009).

       The Fell Court stated very clearly that:

       The selection of a federal jury to hear a case arising under federal law
       involved the exercise of exclusive federal power. It does not intrude on any
       state function; much less does it trench on the exercise of any state power.
       It poses no interference with legitimate state activities.


US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 14 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 14 of 16
Id. at 269 (original emphasis). The Court noted it was “hard pressed to know how we

might explain to a capital defendant in Texas that he is entitled to any less rigorous voir

dire of a potential juror who expresses opposition to the death penalty (because Texas law

authorizes capital punishment) than we would insist on for a capital defendant in Vermont

(because Vermont law proscribes capital punishment).” Id. at 271; see also McCluskey,

2012 WL 13076173, at *11 (“Indeed, McCluskey points to no case in which a federal

court has applied a state-by-state analysis to [a constitutional determination in a capital

case]. Such a conclusion would lead to disparate application of federal law depending on

the state in which the law was violated.”).

                                      CONCLUSION

       For the above-mentioned reasons, the United States respectfully requests that the

Court deny the defendant’s motion.




       RESPECTFULLY SUBMITTED this 14th day of March 2019, in Anchorage, AK.

                                           BRYAN SCHRODER
                                           UNITED STATES ATTORNEY


                                           /s/ James B. Nelson________
                                           JAMES B. NELSON
                                           Assistant United States Attorney




US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 15 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 15 of 16
CERTIFICATE OF SERVICE
I hereby certify that on March 14th, 2019,
A copy of the foregoing was served via email on:

Mark Larranaga
Steven M. Wells
Suzanne Lee Elliott

/s/ James B. Nelson
JAMES B. NELSON
Assistant United States Attorney




US v. John Pearl Smith, II
3:16-cr-00086-SLG-DMS             Page 16 of 16
         Case 3:16-cr-00086-SLG Document 377 Filed 03/14/19 Page 16 of 16
